Citation Nr: 1411083	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had honorable active duty from February 1979 to September 1992.  The Veteran also has a period of active duty from February 2001 to July 2003 that is considered to be honorable for the purposes of Department of Veterans Affairs (VA) benefits.  His active duty for the period from July 2003 to May 2005 is not considered honorable for the purposes of VA benefits.  In addition to active duty, the Veteran also served in the Reserves and had verified periods of active duty for training (ACDUTRA).  This service is also considered honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Salt Lake City, Utah, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a back disability due to active service.  He argues that his initial injury occurred in 1979 when he was stationed in Korea.  The Veteran also argues that his back disability was aggravated during a period of ACDUTRA in October 2000 and the active duty that began in February 2001.  

The Veteran's service treatment records for the period of active duty in the Army from February 1979 to September 1992 have not yet been obtained.  An April 2008 memorandum indicates that record requests to the Records Management Center (RMC) and the National Personnel Records Center (NPRC) both resulted in a negative response.  There is no indication that any other potential record source has been contacted.  

The evidence shows that after the Veteran's active duty from February 1979 to September 1992, he later joined the Army Reserves.  Standard Form 180 Location of Military Records indicates that the records of enlisted men in the Army Reserves are located at the U.S. Army Human Resources Command in St. Louis, Missouri.  There is no indication that a request for records has been made to this location.  It is possible that the service treatment records from the Veteran's initial period of active duty in the Army followed him into the Reserves and remain at this location.  Further efforts to obtain the records are required.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Request that the U.S. Army Human Resources Command in St. Louis, Missouri provide all service treatment records for the Veteran, to include his period of active duty in the Army from February 1979 to September 1992.  

2.  Efforts to obtain these records must continue until they are obtained or it is reasonably certain they do not exist or further efforts would be futile.  If requested records cannot be obtained, advise the Veteran of the missing records, the efforts made to obtain them, and of any further action that will be taken.

3.  If additional records are obtained, undertake any additional development that is indicated by the new records.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


